DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to applicant’s remarks and amendments dated 07/15/2021. Claims 1, 3, 5, 7, 12, 13, 27 and 28 have been amended. Claims 17-26 and 29-36 were previously withdrawn. Claims 1-36 are currently pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 14-16, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery (US Patent No. 5,634,797) in view of Prom (US Patent No. 6,062,866) in view of King (US Patent No. 8,342,852).
In Reference to Claim 1, 2, 14, 15, and 16
 	Montgomery teaches (Claim 1) A simulator system comprising: a shell (item 10/12, fig. 1A) comprising a removable [back] plate (item 42, fig’s 2A and 2B); at least one reservoir filled with a fluid (item 70, fig’s 1, 2, and 16); at least one pump (items 68, fig’s 1, 2, and 16); a venous flow path in fluid communication with the at least one pump (path 400, fig. 16); an 
(Claim 2) wherein the shell is in a shape of an adult or juvenile human (item 10/12, fig. 1A);
(Claim 14) wherein the fluid is a simulated blood (column 5 lines 59-64, note “partially opaque fluid” could be considered “simulated blood,” this is broad).
(Claim 15) wherein the fluid comprises a different color from a fluid provided in or by a device configured to be inserted via cannulation, thereby allowing a visualization or contrast of a change in flow patterns caused by an insertion of the device into the atrium, the venous flow path, and/or the arterial flow path (column 5 lines 59-64, a cannulation device could be provided with a different colored fluid, meeting this limitation; note no “device” or “second fluid” is positively claimed, only the fluid within the device that is different in color from another fluid in such a device that is “configured” for this use);
 	(Claim 16) wherein the venous flow path and the arterial flow path are configured to be pierced to allow insertion of a device, which is configured to be inserted via cannulation, and/or a percutaneously inserted device (unclear exactly what is attempting to be claimed, but the flow paths can be pierced, meeting this claim; note this is merely an intended use and adds little structure to the claim as written).
Montgomery fails to teach the feature of a flat translucent atrium and the removable plate being a chest plate of claim 1.
Prom teaches (Claim 1) a translucent atrium (column 4 lines 12-23).
King teaches (Claim 1) a removable chest plate (106CP, fig. 6A); 

	It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the medical model device of Montgomery with the feature of a removable chest plate as taught by the medical model device of King for the purpose of providing easier access for removal, replacement, or adjustment of internal components of the device as taught by King (fig’s 6 and 7, and column 7 line 24 – column 8 line 32), making the device easier to use, more versatile, and more attractive to the users. 
	Further, the examiner notes that it has been held that rearrangement of parts is not a patentable advance where the operation of the device is not modified. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Since the device of Montgomery already teaches a removable plate for access to the internal components of the device, merely locating the plate on the chest instead of the back would not create any operational distinction within the device and is, therefore, not a patentable advance. 
	Further still, it has been held that changes in shape are obvious matters of design choice absent persuasive evidence that the particular configuration is significant; and, that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. See In re Dailey, 357 F.2d 669,  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). Since there is no mechanical function to the front wall of the atrium being “flat” as opposed to having natural or realistic contours, and, since the device would not operate any differently regardless of the shape of this component, merely claiming a particular shape in this case is not a patentable advance. 

 In Reference to Claim 28
 	Montgomery teaches (Claim 28) A peripheral cannulation simulator device comprising: a shell (item 10/12, fig. 1A) comprising a removable [back] plate (item 42, fig’s 2A and 2B); at least one reservoir filled with a fluid (item 70, fig’s 1, 2, and 16) []; a venous flow path configured to be connected to an [] fluid source (path 400, fig. 16); an arterial flow path configured to be connected to the [] fluid source (path 401, fig. 16); and an atrium (items 307/308, fig. 16) comprising a [] front wall [], the atrium being in fluid communication with at least the venous flow path (fig. 16).
Montgomery fails to teach the features of a flat translucent atrium, external fluid source, and the removable plate being a chest plate of claim 28.
Prom teaches (Claim 28) a translucent atrium (column 4 lines 12-23); wherein the reservoir is an external fluid source (column 3 lines 61-65).
King teaches (Claim 28) a removable chest plate (106CP, fig. 6A). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the medical model device of Montgomery with the feature of a translucent atrium as taught by the medical model device of Prom for the purpose of further enhancing the model’s representation of invasive diagnosis and intervention as 
It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the medical model device of Montgomery with the feature of an external fluid source as taught by the medical model device of Prom for the purpose of being able to more easily and readily introduce fluid into the system as taught by Prom (column 3 lines 61-65), making the device more useful, more interesting, and more attractive to the users.
	It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the medical model device of Montgomery with the feature of a removable chest plate as taught by the medical model device of King for the purpose of providing easier access for removal, replacement, or adjustment of internal components of the device as taught by King (fig’s 6 and 7, and column 7 line 24 – column 8 line 32), making the device easier to use, more versatile, and more attractive to the users. 
	Further, the examiner notes that it has been held that rearrangement of parts is not a patentable advance where the operation of the device is not modified. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Since the device of Montgomery already teaches a removable plate for access to the internal components of the device, merely locating the plate on the chest instead of the back would not create any operational distinction within the device and is, therefore, not a patentable advance. Similarly, since the device of Montgomery already teaches a reservoir for use within the system, merely locating the reservoir external to the device instead of 
Further still, it has been held that changes in shape are obvious matters of design choice absent persuasive evidence that the particular configuration is significant; and, that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). Since there is no mechanical function to the front wall of the atrium being “flat” as opposed to having natural or realistic contours, and, since the device would not operate any differently regardless of the shape of this component, merely claiming a particular shape in this case is not a patentable advance.

Claims 3-13 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery in view of Prom, King, and further in view of Crabtree (US PGPub. No. 2012/0288839 A1).
In Reference to Claims 3 and 5-13  
 	Montgomery teaches all of claims 1 and 2 as discussed above. 
Montgomery further teaches (Claim 3) wherein: the shell has an upper torso (upper torso of item 10/12, fig. 1A) and a right groin (right groin of item 10/12, fig. 1A); []; and the upper torso and/or right groin comprise anatomically correct landmarks (fig’s 1, e.g. knee, hip, ribs, clavicles etc.; note this is extremely broad);
(Claim 5) wherein the anatomically correct landmarks comprise one or more clavicles embedded in the upper torso (items 18, fig. 1C);

 	(Claim 8) wherein: the arterial flow path comprises a first portion (line of 401 towards pump 68, fig. 16), which is bifurcated from a second portion at an arterial bifurcation point (at first item 78 in path 401, fig. 16); the first portion passes through a neck cannulation region in the upper torso (line on the right that goes through the heart and cycles back out the top of the heart, fig’s 1A, 1B, and 16); and the second portion passes through a femoral cannulation region in the right groin (return line coming out of reservoir 70 down right groin, fig’s 1A, and 1B);
(Claim 9) wherein: the first portion of the venous flow path is located in a lateral position, relative to the first portion of the arterial flow path, in the neck cannulation region 
(Claim 10) wherein: the arterial flow path comprises one or more arterial valves configured to regulate a pressure of the fluid in the arterial flow path (any of the various valves 28 or in manifold 76 in flowpath 401, fig’s 1, 2, and 16); and the venous flow path comprises one or more venous valves configured to regulate a pressure of the fluid in the venous flow path (any of the various valves 28 or in manifold 76 in flowpath 400, fig’s 1, 2, and 16);
(Claim 11) wherein the system is configured such that a device configured to be inserted via cannulation can travel within the venous flow path from the first portion of the venous flow path at the neck cannulation region to the second portion of the venous flow path at the femoral cannulation region by passing through the atrium (fig’s 1A, 1B, and 16; note this is merely an intended use, although the device is not disclosed to be used this way, the path between the neck region and femoral region exists and is capable of being used this way, meeting these limitations); 
	(Claim 12) wherein the first portion of the venous flow path, the second portion of the venous flow path, the first portion of the arterial flow path, and/or the second flow path of the arterial flow path are located at a anatomically accurate depth in the neck cannulation region and/or the femoral cannulation region (column 2 lines 16-36 and column 4 line 43 – column 5 line 9; the flow paths are located within the device and are intended to represent realistic heart, veins, and arteries; also note that “substantially anatomically accurate” is extremely broad); 

	Montgomery fails to teach silicone filling of claims 3 and 6 and the particular shape of claim 7. 
Crabtree teaches (claims 3/6) filled with a silicone material (paragraph 0021).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the medical model device of Montgomery with the feature of filling the device with silicone as taught by the medical model device of Crabtree for the purpose of creating more realistic and lifelike tissue within the device as taught by Crabtree (paragraph 0021), making the device more useful, interesting, and attractive to the users. 
	Further, the examiner notes that it has been held that selection of a known material based on its suitability for its intended purpose is an obvious matter of design choice. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). Since many known materials are taught to be suitable for recreating or simulating physical properties of living tissues (Crabtree, paragraphs 0020 and 
Finally, the examiner notes that, broadly interpreted, it is believed that the claimed locations of the venous and arterial flow paths are taught in Montgomery, since there are lines that can be considered part of the venous path and part of the arterial path at both the neck region and femoral region, and since the lines split and cross at various locations. However, in the alternate view that some of the lines cited to read on the locations claimed are not “venous” lines or “arterial” lines or vice versa, it would have been obvious to have located the arteries and veins at the specific locations claimed merely as a matter of engineering design choice, since it has been held that rearrangement of parts is not a patentable advance where the operation of the device is not modified. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Since the device of Montgomery teaches a system including many veins and arteries connected into and out of the device and through an atrium, as well as located in the neck region and the leg region intended to realistically simulate veins and arteries in their anatomical positions, merely claiming a more particular or specific location or arrangement of these lines would not create an operational distinction within the device and would, therefore, not be a patentable distinction. 
Finally, it has been held that changes in shape are obvious matters of design choice absent persuasive evidence that the particular configuration is significant; and, that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). Since there is no mechanical function to the shape of the atrium being a rectangular or triangular prism as opposed to having natural or realistic contours, and, since the device would not operate any 

In Reference to Claim 4
 	The modified device of Montgomery teaches all of claims 1-3 as discussed above. 
Montgomery fails to teach the features of claim 4. 
King teaches (Claim 4) wherein the upper torso and/or the right groin are configured to simulate burned and/or otherwise injured human tissue (items 102, fig’s 1C, 3, 9A, column 4 lines 25-27, column 5 lines 20-22, column 6 lines 5-10, and column 9 lines 12-17).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the medical model device of Montgomery with the feature of simulated injured human tissue as taught by the medical model device of King for the purpose of providing more flexibility as a simulator, allowing the device to be used for specific additional training procedures as taught by King (column 2 lines 19-36), making the device more versatile, more useful, and more attractive to the users. 

In Reference to Claim 27
 	Montgomery teaches (Claim 27) A peripheral cannulation simulator system comprising: a shell in a shape of an adult or juvenile human (item 10/12, fig’s 1 and 2), wherein the shell comprises a removable [] plate (item 42, fig’s 2), an upper torso, and a right groin (upper torso and right groin of item 10/12, fig’s 1 and 2), and wherein the upper torso and right groin [] comprise anatomically correct landmarks embedded therein (fig’s 1, e.g. knee, hip, ribs, clavicles etc.; note this is extremely broad), including at least one clavicle (items 18, fig. 1C); at least one  [], and is in a shape of a rectangular prism with the front wall in a shape of a square, a triangular prism with the front wall in a shape of a triangle, or an anatomically correct atrium of a human heart (fig. 16 and column 5 lines 7-11); wherein the first portion of the venous flow path is located in a lateral position, relative to the first portion of the arterial flow path, in the neck cannulation region (outflow and inflow tubes next to each other toward neck, fig’s 1, 2, and 16); wherein the second portion of the venous flow path is located in a medial position, relative to the second portion of the arterial flow path, in the femoral cannulation region (inflow and outflow tubes in leg region, fig’s 1, 2, and 16; note “lateral” and “medial” are not recited relative to a direction on the device, therefore, these terms are extremely broad); and the first, second, and third portions of the venous flow path are connected to a respective port of the atrium (items 311, 312, and 315, fig. 16).
Montgomery fails to teach the feature of a flat translucent atrium, silicone filling, and the removable plate being a chest plate of claim 28.
Prom teaches (Claim 28) a translucent atrium (column 4 lines 12-23).
King teaches (Claim 28) a removable chest plate (106CP, fig. 6A). 
Crabtree teaches (claim 28) filled with a silicone material (paragraph 0021).

	It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the medical model device of Montgomery with the feature of a removable chest plate as taught by the medical model device of King for the purpose of providing easier access for removal, replacement, or adjustment of internal components of the device as taught by King (fig’s 6 and 7, and column 7 line 24 – column 8 line 32), making the device easier to use, more versatile, and more attractive to the users. 
	Further, the examiner notes that it has been held that rearrangement of parts is not a patentable advance where the operation of the device is not modified. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Since the device of Montgomery already teaches a removable plate for access to the internal components of the device, merely locating the plate on the chest instead of the back would not create any operational distinction within the device and is, therefore, not a patentable advance. 
	It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the medical model device of Montgomery with the feature of filling the device with silicone as taught by the medical model device of Crabtree for the purpose of creating more realistic and lifelike tissue within the device 
	Further, the examiner notes that it has been held that selection of a known material based on its suitability for its intended purpose is an obvious matter of design choice. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). Since many known materials are taught to be suitable for recreating or simulating physical properties of living tissues (Crabtree, paragraphs 0020 and 0021), merely selecting or making the inside of the device of silicone, specifically, would be an obvious matter of engineering design choice, and is not a patentable advance. 
Further still, the examiner notes that, broadly interpreted, it is believed that the claimed locations of the venous and arterial flow paths are taught in Montgomery, since there are lines that can be considered part of the venous path and part of the arterial path at both the neck region and femoral region, and since the lines split and cross at various locations. However, in the alternate view that some of the lines cited to read on the locations claimed are not “venous” lines or “arterial” lines or vice versa, it would have been obvious to have located the arteries and veins at the specific locations claimed merely as a matter of engineering design choice, since it has been held that rearrangement of parts is not a patentable advance where the operation of the device is not modified. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Since the device of Montgomery teaches a system including many veins and arteries connected into and out of the device and through an atrium, as well as located in the neck region and the leg region intended to realistically simulate veins and arteries in their anatomical positions, merely claiming a more particular or specific location or arrangement of these lines would not create an operational distinction within the device and would, therefore, not be a patentable distinction. 
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). Since there is no mechanical function to the front wall of the atrium being “flat” as opposed to having natural or realistic contours, and, since the device would not operate any differently regardless of the shape of this component, merely claiming a particular shape in this case is not a patentable advance. 

Response to Arguments
Applicant’s arguments, see remarks, filed 07/15/2021, with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections have been withdrawn. 
Applicant's remaining arguments filed 07/15/2021 have been fully considered but they are not persuasive.
Applicant’s argument that using a cover that is transparent and flat in Montgomery would render Montgomery unsuitable for its intended purpose because it would no longer be “realistic” is not persuasive. Prom teaches a device that is both realistic (anatomically correct model) and transparent such that the anatomically correct model may be seen clearly, enhancing visualization and use of the device (column 1 lines 11-15 and column 2 lines 35-67). Thus, making the device transparent or flat would not destroy the purpose of Montgomery but instead enhance its visualization features. 

Applicant’s argument that the motivation in King is not found is not persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both motivation from the reference: for purpose of providing easier access for removal, replacement, or adjustment of internal components of the device (fig’s 6 and 7 show openings / access for removal, replacement, and adjustment of components; column 7 lines 32-34, 40-41, column 8 lines 7-8 18-21 and 30 disclose components mounted within the cavities accessible by the openings); as well as knowledge generally available to one of ordinary skill in the art: allowing access for removal / adjustment / replacement makes the device easier to use, more versatile, and more attractive to the users, were used. See action above for further details. 
Applicant’s argument with regard to claim 3 that now renders the function of replaceability impossible is noted but is not persuasive. Simply because a cavity is filled with 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424.  The examiner can normally be reached on Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711